Exhibit 10.1(ap)

 

 

 

 

 

SAUER-DANFOSS INC.

 

ANNUAL OFFICER PERFORMANCE INCENTIVE PLAN

 

January 1, 2002 Restatement

 

 

 

--------------------------------------------------------------------------------


 

SAUER-DANFOSS INC.

ANNUAL OFFICER PERFORMANCE INCENTIVE PLAN

January 1, 2002 Restatement

 

 

The Sauer-Danfoss Inc. Annual Officer Performance Incentive Plan is designed to
achieve the following objectives:

 

a)              Link variable pay to strategic business objectives;

b)             Create a more balanced focus on profitability and growth;

c)              Create a better line-of-sight on the measures of performance
and, therefore, improve the motivational qualities of the Plan;

d)             Reward the on-going demonstration of alignment with the Company
culture;

e)              Facilitate the attraction and retention of talent; and

f)                Provide a competitive compensation opportunity.

 

 

ARTICLE I

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meaning indicated, unless a different meaning is clearly required by the
context:

 

1.                    The “Plan” means this Sauer-Danfoss Inc. Annual Officer
Performance Incentive Plan with all amendments and supplements hereafter made.

 

2.                    The “Company” means Sauer-Danfoss Inc., a Delaware
corporation, its successors, and the surviving companies or corporations
resulting from any merger or consolidation of Sauer-Danfoss Inc. with any other
corporation or partnership.

 

3.                    A “Subsidiary” means any corporation or partnership, the
equity of which is directly or indirectly majority owned by the Company.

 

4.                    The “Compensation Committee” means the Compensation
Committee of the Board of Directors of the Company, as the same shall from time
to time exist.

 

5.                    A “Participant” shall mean any officer who is eligible to
participate in the Plan as provided in Article II.

 

6.                    The “Plan Year” means the fiscal year of the Company,
which as of January 1, 2002 coincides with the calendar year.

 

7.                    An “Incentive Compensation Award” shall mean the cash
payment that may be awarded to a Participant pursuant to the Plan with respect
to any Plan Year.

 

2

--------------------------------------------------------------------------------


 

 

8.                    A “Beneficiary” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the Participant’s Incentive Compensation Award in the event of the death of the
Participant prior to payment of the Participant’s Incentive Compensation Award.

 

9.                    The “Target Incentive Opportunity” means the percentage of
the Participant’s base salary paid from the Participant’s effective date of
participation through the end of the Plan Year, which will be paid if the target
Performance Measures are achieved.  Should a Participant have periods of illness
or injury during the Plan Year, payments such as sick leave or disability pay,
which are paid to the Participant in lieu of base salary during those periods,
will be considered as base salary for the purpose of computing Incentive
Compensation Awards.

 

10.              “Performance Measures” shall mean the measurements of
Profitability (Return on Net Assets pre-tax/pre-interest) and Revenue Growth
upon which a Participant’s Incentive Compensation Award will be based.  These
measures will be part of a performance matrix that will be communicated to Plan
Participants on an annual basis.

 

11.              “GBU RoNA (Global Business Unit Return on Net Assets) for any
Global Business Unit is defined as GBU EBIT for the fiscal year of the Global
Business Unit, divided by the Average Net Assets of the Global Business Unit. 
GBU EBIT and Average Net Asset amounts of the Global Business Unit are
determined from internal, consolidated financial statements, which support the
quarter-end and year-end audited financial statements for Sauer-Danfoss Inc.

 

12.              “Company RoNA” (Company Return on Net Assets) is defined as
EBIT for Sauer-Danfoss Inc., divided by the Average Net Assets of Sauer-Danfoss
Inc.  Sauer-Danfoss Inc. EBIT and Average Net Asset amounts are determined from
the year-end, audited consolidated financial statements or from the quarter-end
unaudited, consolidated financial statements as appropriate.

 

13.              “EBIT” (Earnings Before Interest and Taxes) for Sauer-Danfoss
Inc. or for any Global Business Unit shall be defined as net income adjusted to
remove any income tax expense or benefit and to remove any Net Interest Expense.

 

14.              “Net Interest Expense” for Sauer-Danfoss Inc. or for any Global
Business Unit shall be defined as interest expense, net of interest income, on
interest bearing indebtedness plus minority interest expense, net of minority
interest income.

 

15.              “Average Net Assets” for Sauer-Danfoss Inc. or for any Global
Business Unit shall be defined as the average of the Net Assets for the four
quarters in the fiscal year (i.e. Net Assets at the beginning of the year and at
the end of the next four quarters divided by five).  For purposes of this
computation, “Net Assets” is defined as total equity, including minority
interests in equity, plus total interest bearing indebtedness

 

 

3

--------------------------------------------------------------------------------


 

 

16.              “Participant’s Company Factor” shall mean a total
company-weighting factor, from 0% to 100%, assigned by the Compensation
Committee to the Participant for the Plan Year.  The sum of the Participant’s
Company Factor plus the Participant’s GBU factor shall equal 100%.

 

17.              “Participant’s GBU Factor” shall mean a GBU weighting factor,
from 0% to 100% assigned by the Compensation Committee to the Participant for
the Plan Year.  The sum of the Participant’s Company Factor plus the
Participant’s GBU Factor shall equal 100%.

 

 

ARTICLE II

ELIGIBILITY AND MEASUREMENT BASIS

 

The Chief Executive Officer shall recommend officer(s) of the Company or of any
Subsidiary to become Participants in the Plan to the Compensation Committee. 
The Compensation Committee shall then, in its discretion, select the officers
that shall participate in the Plan and the Chief Executive Officer shall notify
such selected officers of their selection in writing.  Participation for each
officer shall be determined on an annual basis.

 

The Chief Executive Officer shall also recommend to the Compensation Committee
the Global Business Unit, if any, that will be used to determine each
Participant’s Incentive Compensation Award.  The Chief Executive Officer will
also recommend to the Compensation Committee the Participant’s Company Factor
and the Participant’s GBU Factor, as defined above.  Once determined by the
Compensation Committee, in its discretion, the applicable Global Business Unit,
the Participant’s Company Factor and the Participant’s GBU Factor will be
communicated to each Participant at the same time as the selection notification.

 

In certain instances, Participants may transfer between Global Business Units
during the course of a Plan Year.  The Compensation Committee will handle
participants in this situation on a case-by-case basis.

 

 

ARTICLE III

INCENTIVE COMPENSATION AWARDS

 

A substantial portion of any annual Incentive Compensation Award will be
determined by Profitability and Revenue Growth measures.

 

1.               Profitability will be measured in relation to the Return on Net
Assets (RoNA) for the twelve-month period with respect to which the Award
relates.

 

 

4

--------------------------------------------------------------------------------


 

 

2.               Revenue growth will be measured as sales growth on a comparable
basis, for the Plan Year, as compared to the previous Plan Year.  Sales means
total third party trade sales, less effects of any acquisitions.

 

Revenue growth performance targets are established at the beginning of the Plan
Year based on an “assumed composite market growth” for the segments
Sauer-Danfoss serves.  The assumed growth is used for both the Company and GBU
revenue growth performance targets.  At the end of the Plan Year, “actual
composite market growth” will be determined, and performance targets adjusted. 
For example, if the Company revenue growth performance target set at the
beginning of the year was 10% (assuming a composite market growth of 5%) and the
actual composite market growth for the year, as determined following the end of
the Plan Year, was only 1%, then the Company revenue growth performance target
for the Plan Year in question shall be reduced to 6%.

 

The purpose of the year-end adjustment feature is to take into consideration the
external market factors that may influence revenue growth performance for the
Plan Year.  It is the Company’s belief that Plan Participants should not be
penalized as a result of unforeseen negative conditions in the marketplace, nor
should Participants receive a windfall when an unforeseen upturn in the market
occurs during the Plan Year.

 

3.               Achievement of target Performance Measures will result in an
Incentive Compensation Award for the twelve-month period to which it relates
equal to the Target Incentive Opportunity.

 

Achievement of Performance Measures exceeding target will result in an Incentive
Compensation Award for the twelve-month period to which it relates up to 200% of
the Target Incentive Opportunity.

 

4.               The Incentive Compensation Target Award may be increased or
decreased by as much as 20% on a discretionary basis.  The degree to which the
incentive awards will be adjusted, if at all, shall be recommended by the Chief
Executive Officer to the Compensation Committee and the Compensation Committee
shall then determine, in its discretion, the actual adjustment, if any, to be
made.

 

5.               The total Incentive Compensation Award granted to a Participant
shall be paid in cash to the Participant on or before May 1 of the year
following the Plan Year with respect to which such total Incentive Compensation
Award is granted.

 

6.     Forfeiture.  Notwithstanding anything to the contrary contained in the
Plan, subject to the approval of the Compensation Committee, the right of a
Participant to receive an Incentive Compensation Award which has been granted
but which has not been paid will be forfeited in the event the Participant’s
employment with the Company or any Subsidiary is terminated under circumstances
other than death, permanent and

 

 

5

--------------------------------------------------------------------------------


 

 total disability, normal retirement or other retirement under conditions of
eligibility for a retirement benefit.  Furthermore, if the Compensation
Committee, in its sole discretion, determines that a Participant has engaged in
activities constituting gross misconduct, the right of such Participant to be
granted an Incentive Compensation Award will be forfeited.

 

 

ARTICLE IV

ADMINISTRATION

 

The Compensation Committee of the Board of Directors shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof and shall have all such powers, authorities and responsibilities
expressly retained by it herein and as may be necessary to carry out the
provisions of the Plan, including the power to determine all questions relating
to eligibility for and the amount of an Incentive Compensation Award, all
questions pertaining to claims for benefits and procedures for claim review, and
the power to resolve any and all other questions arising under the Plan,
including any questions of construction.  The Compensation Committee may
designate such person or persons as it shall determine to carry out any such
powers, authorities or responsibilities.

 

The actions taken and the decisions made by the Compensation Committee hereunder
shall be final and binding upon all interested parties.  The Compensation
Committee may, as to all questions of accounting, rely conclusively upon any
determination made by the independent public accountants for the Company.

 

 

ARTICLE V

AMENDMENT AND TERMINATION

 

The Compensation Committee reserves the right to amend or terminate the Plan at
any time by written action of the Compensation Committee; provided, however,
that no such action shall adversely affect any Participant or Beneficiary with
respect to the amount of an Incentive Compensation Award theretofore granted.

 

 

6

--------------------------------------------------------------------------------


 

 

ARTICLE VI

MISCELLANEOUS

 

1.                    Nonalienation.  No Participant or Beneficiary shall in any
manner encumber or dispose of the right to receive any payment of an Incentive
Compensation Award hereunder.  If a Participant or Beneficiary attempts to
assign, transfer, alienate or encumber the right to receive the amount of an
Incentive Compensation Award hereunder or permits the same to be subject to
alienation, garnishment, attachment, execution or levy of any kind, then the
Compensation Committee in its sole discretion may hold or apply such amount or
any part thereof to or for the benefit of such Participant or Beneficiary, the
Participant’s or Beneficiary’s spouse, children, blood relatives or other
dependents, or any of them in such manner and in such proportions as the
Compensation Committee may consider proper.  Any such application of the amount
of an Incentive Compensation Award may be made without the intervention of a
guardian.  The receipt by the payee shall constitute a complete acquittance to
the Company with respect thereto and neither the Company nor any Subsidiary nor
the Compensation Committee shall have any responsibility for the proper
application thereof.

 

2.                    Plan Noncontractual.  Nothing herein contained shall be
construed as a commitment or agreement on the part of any person employed by the
Company or a Subsidiary to continue such person’s employment with the Company or
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Company or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period,
and all Participants shall remain subject to discharge to the same extent as if
the Plan had never been put into effect.

 

3.                    Interest of Participant and Beneficiary.  The obligation
of the Company under the Plan to make payments of an Incentive Compensation
Award merely constitutes the unsecured promise of the Company to make payments
from its general assets as provided therein, and no Participant or Beneficiary
shall have any interest, or a lien or prior claim upon any property of the
Company or any Subsidiary.

 

4.                    Claims of other Persons.  The provisions of the Plan shall
in no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company or any Subsidiary, their officers,
employees, or directors, except any such rights as are especially provided for
in the Plan or are hereafter created in accordance with the terms and provisions
of the Plan.

 

5.                    Facility of Payment.  If any person to whom an Incentive
Compensation Award is payable is unable to care for his affairs because of
illness or accident, any payment due (unless prior claim therefore shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, child, brother or sister, or any other individual
deemed by the Compensation Committee to be

 

 

7

--------------------------------------------------------------------------------


 

 

maintaining or responsible for the maintenance of such person.  Any payment made
in accordance with the provisions of this Section 5 shall be a complete
discharge of any liability of the Plan with respect to such payment.

 

6.                    Absence of Liability.  No member of the Board of Directors
of the Company or of a Subsidiary, or the Chairman and Chief Executive Officer,
or any officers of the Company or a Subsidiary shall be liable for any act or
action hereunder, whether of commission or omission, taken by any other member,
or by any officer, agent, or employee, or except in circumstances involving his
bad faith, for anything done or omitted to be done by him.

 

7.                    Severability.  The invalidity or unenforceability of any
particular provision of the Plan shall not affect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted herefrom.

 

8.                    Governing Law.  The provisions of the Plan shall be
governed and construed in accordance with the laws of the State of Iowa, U.S.A.

 

 

 

 

8

--------------------------------------------------------------------------------